Citation Nr: 0307353	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  96-42 176	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 RO decision which denied 
service connection for PTSD.  The matter was initially 
remanded in March 1998 for scheduling of a Travel Board 
hearing; however, the veteran subsequently withdrew the 
request.  This issue was again remanded to the RO in May 2000 
for additional development and returned to the Board in March 
2003.  It is noted in the May 2000 decision, the Board denied 
the veteran's claims for service connection for dysthymia and 
for residuals of a head injury.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The current evidence of record does not show that the 
veteran engaged in combat during his tour of duty in Vietnam.  

3.  There is no credible supporting evidence that the alleged 
in-service stressors actually occurred.  The veteran has not 
submitted sufficient evidence to allow for verification of 
claimed in-service stressors.  


CONCLUSION OF LAW

Based on the evidence now of record, PTSD was not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5100 et. seq (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.304 and 3.326 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in the June 2002 supplemental 
statement of the case.  In this regard, the Board notes that 
RO correspondence dated in March 2002 made specific reference 
to evidence that would be obtained by the Board and records 
that the veteran was asked to submit in support of his 
appeal.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He has 
been asked for specific stressor information, and has not 
provided such detail.  As it appears that all pertinent 
evidence that can be obtained, has been obtained, the Board 
finds that the claims are ready to be reviewed on the merits.  
See VCAA; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Further, letters to the veteran have informed him as to 
evidence he should submit, and informed him of what the VA 
would obtain.  As there is no showing that there is 
additional evidence that could be obtained, the Board may 
proceed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2002).  

A review of the veteran's service medical records reflects 
that there were no complaints, diagnoses or treatment for any 
psychiatric disorder, including PTSD.  On separation 
examination in February 1971, his psychiatric system was 
clinically normal.  

Service personnel records reflect that the veteran worked in 
marine mechanics during service.  He was awarded the National 
Defense Service Medal.  

On VA examination conducted in August 1995, the veteran 
complained he had a variety of problems and described himself 
as nervous.  He stated that such symptoms as well as back 
problems led him to become involved with alcohol and drugs.  
He reported depression and some suicidal ideation, by 
history, without current plans or intent.  It was noted that 
he lived in a halfway house since being discharged from drug 
and alcohol treatment approximately four weeks prior.  On 
mental status evaluation, the veteran appeared mildly 
dysphoric during examination.  The predominant mood was one 
of mild depression and his affect was appropriate to content.  
The veteran's thought processes were logical and tight, and 
no loosening of associations was noted, nor was there any 
confusion.  No gross impairment of memory was shown and he 
was oriented times three.  Hallucinations were not reported 
and no delusional material was noted during the examination.  
The psychiatric diagnoses included mild dysthymic disorder 
and polysubstance abuse, present course uncertain.  

VA mental health records dated from September 1995 to April 
1996 essentially show that the veteran received ongoing 
treatment for depression, substance abuse and PTSD.  

A VA hospital discharge summary shows that the veteran was 
admitted from May 1996 to June 1996 with a primary diagnosis 
of PTSD.  Mixed substance abuse, in remission was also noted.  
The veteran complained of nightmares, intrusive imagery, and 
hypnogogic hallucinations.  He reported insomnia, 
irritability, general anxiety, and avoidance reminders.  A 
history of panic-like episodes and rapid shifts in moods were 
also noted.  It was noted that his PTSD symptoms were 
considered to be chronic and severe in nature.  

In an August 1996 statement in support of his claim, the 
veteran related that he had recurring nightmares about guns 
going off over his head during service.  He related that he 
was hospitalized after receiving a blow to his head.  He also 
claimed that he was almost "run over" by an airplane.  He 
stated that he lost control and tried to jump off of the ship 
on one occasion because he could not take seeing only water 
in all directions.  The veteran indicated that he had 
constant nightmares related to these experiences.  

On VA psychiatric examination September 1996, the veteran 
reported that during service in the Navy, his assigned 
aircraft carrier took tours to Vietnam.  He said that 
artillery shots were fired and they were in Vietnam waters 
day and night.  The veteran indicated that he saw two or 
three incidents where people were killed on board the ship.  
He described accidents where a plane would run over people 
and he would see blood scattered everywhere.  The examiner 
noted that the veteran was vague in his description of the 
events.  The veteran indicated that he saw some people jump 
off of the ship, trying to swim home but was unable to 
remember their names and only knew one of the men well.  On 
mental status examination, it was noted that the veteran 
reported depressed mood and constant worry.  Thought 
processes were normal.  He reported poor memory.  He was well 
oriented to time, place and person.  No hallucinations were 
shown.  The examiner indicated that there were some 
questionable delusions but no schizophrenic trends.  
Depression and anxiety were noted.  The veteran stated that 
he used to have suicidal thoughts all of the time but now had 
them only occasionally.  The diagnoses included PTSD and 
dysthymia.  The examiner indicated that the veteran gave some 
stressors while on board ship in Vietnam waters.  The 
examiner noted that ample symptomatology was shown to make 
the diagnosis of PTSD and dysthymia.  

In February 1997, the veteran submitted a VA form providing 
information in support of his claim for service connection 
for PTSD.  The veteran did not fill in specific information 
regarding specific traumatic events but instead noted that he 
was on board the USS Ranger from 1969-1970.  He stated that 
pertinent information to verify his stressors would be 
contained in the ship's log.  

VA outpatient treatment records dated from February 1996 to 
November 2000 essentially show that the veteran received 
ongoing treatment for a variety of disorders, including PTSD 
symptomatology.  Treatment records reflect symptoms such as 
anxiety, nightmares, hypervigilance, and depression.  A May 
1997 record reflects that the veteran's diagnoses included 
chronic, severe PTSD and mixed substance abuse.  

In correspondence dated in May 2000, the RO asked the veteran 
to provide more specific information regarding the events and 
incidents which he claimed were stressors.  In particular, 
the RO advised the veteran to furnish names, dates and places 
for such events and the person involved therein.  It was 
noted that vague assertions could not be verified.  To date, 
no response to the RO's request is of record.  

A VA hospital discharge summary dated from January 2001 to 
February 2001 shows that the veteran was admitted primarily 
for detoxification and drug and alcohol abuse counseling.  
Diagnoses included alcohol and cocaine dependence; cannabis 
abuse; PTSD; depressive disorder, and anxiety.  

A VA hospital discharge summary dated from May 2001 to June 
2001 shows that the diagnoses included PTSD, chronic and 
mixed substance dependence.  The veteran was admitted for a 
residential PTSD treatment program.  The veteran related his 
traumatic experiences to seeing other soldiers killed and 
"being nervous all the time."  It was noted that the 
veteran's cocaine and ethanol use complicated his 
presentation to a large degree and made it difficulty to 
interpret his anxiety and depressive symptoms.  In addition, 
the examiner indicated that the veteran endorsed many 
symptoms but had difficulty giving examples of such.  

The record reflects that the RO made numerous requests to 
obtain the ships logs.  Ultimately they were located.  The 
response was, however, that the time period requested was to 
broad to conduct any kind of meaningful search.  It was 
requested that requests be made in no more than 3 month 
intervals.  As noted, despite attempts to obtain information 
from the veteran, he has failed to provide information of 
sufficient specificity to allow a search to be conducted.

While the veteran has been diagnosed with PTSD, critical 
elements of this diagnosis, most fundamentally those 
concerning the existence of a stressor or stressors, appear 
to be based wholly upon statements of history provided by the 
veteran.  The question of whether he was exposed to a 
stressor in service is a factual determination and the Board 
is not bound to accept such statements simply because 
treating medical providers have done so.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992); Wood, supra.  

As an initial matter, the Board finds that the veteran is not 
shown to have engaged in combat with the enemy based on the 
evidence of record.  Specifically, his service personnel 
records reflect that he received the National Defense Service 
Medal which does not indicate any participation in combat.  
Thus, the service medical records and other service records 
do not support a finding that he was engaged in actual 
combat.  

Thus, recognizing that the veteran has a diagnosis of PTSD, 
the veteran's claim must still fail because there is no 
evidence that any claimed in-service stressor actually 
occurred.  Even though the Board is compelled to presume the 
adequacy of the PTSD symptomatology and the sufficiency of 
the claimed in-service stressors for purposes of a medical 
diagnosis of PTSD, credible supporting evidence that the 
claimed in-service stressor actually occurred is also 
required.  If the claimed stressor is not combat related, a 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

In this regard, the Board notes that there is no supporting 
evidence of any actual stressor.  The stressors reported by 
the veteran are extremely vague and do not provide any degree 
of specificity regarding dates, names or locations.  In this 
regard, the Board notes that the RO has repeatedly asked the 
veteran for specific information related to his claimed 
stressors; however, the veteran failed to provide such 
information regarding these events and they were never able 
to be verified.  No evidence has otherwise been presented to 
support the occurrence of any in- service stressors.  

The Board has considered the veteran's statements that he 
suffers from symptoms of PTSD due to stressors experienced in 
service.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Miller v. 
Derwinski, 2 Vet. App. 578 (1992).  The veteran lacks the 
medical expertise to offer an opinion as to the causation of 
any current disability.  Id.  In the absence of competent, 
credible evidence of causation, service connection is not 
warranted for PTSD.  

In sum, based on the evidence of record, there is no 
corroborating evidence in the service medical or personnel 
records showing that the veteran was engaged in combat.  In 
this case, the only evidence of in-service stressors is 
contained in the veteran's own uncorroborated statements.  
Thus, the Board concludes that there is no credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  In view of the foregoing, the Board 
concludes that while a diagnosis of PTSD is established by 
the medical evidence, a preponderance of the evidence is 
against this claim on the basis that verification of the 
alleged stressors has not been satisfied, for the reasons 
detailed above.  Accordingly, service connection for PTSD is 
not warranted.  


ORDER


Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

